DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
1.	Claims 1-20 are pending.

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on June 1, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

5.	Subject Matter Eligibility Criteria – Step 1:  
The claims recite subject matter within a statutory category as a process (claims 1-12), Machine (claims 13-17), and Apparatus (claims 18-20).  Accordingly, claims 1-20 are all within at least one of the four statutory categories.
Subject Matter Eligibility Criteria – Step 2A – Prong One:
Regarding Prong One of Step 2A of the Alice/Mayo test, the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims. MPEP 2106.04(II)(A)(1).  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts. MPEP 2106.04(a).

Representative independent claims 1, 13, and 18 include limitations that recite at least one abstract idea.
Claim 1:
A method for completion of a knowledge base for organizing medical records, comprising:
receiving a first knowledge base, the first knowledge base comprising annotated data relating problem elements to target elements;
receiving a medical data set;
determining a co-occurrence of data elements in at least a subset of the medical data set;
training a neural network model on the first knowledge base and the determined co- occurrence of data;
scoring, using the trained neural network model and the determined co-occurrence of the data elements, data relations in the first knowledge base; and
constructing, based on the scored data relations, a second knowledge base.

Examiner submits that the foregoing underlined limitations constitute:  a “mental process” because receiving data and scoring said data to construct a second knowledge base can performed in the human mind (including an observation, evaluation, judgment, opinion).  It is merely reorganizing data.
Accordingly, the claim recites at least one abstract idea.
Claim 13:
A system, comprising: 
at least one server computer comprising at least one processor and at least one memory, the at least one server computer configured to: 

receive a first knowledge base, the first knowledge base comprising annotated data relating problem elements to target elements; 
receive a medical data set; 
determine a co-occurrence of data elements in at least a subset of the medical data set; 
train a neural network model on the first knowledge base and the determined co- occurrence of data; 
score, using the trained neural network model and the determined co-occurrence of the data elements, data relations in the first knowledge base; and 
construct, based on the scored data relations, a second knowledge base.

Examiner submits that the foregoing underlined limitations constitute:  a “mental process” because receiving data and scoring said data to construct a second knowledge base can performed in the human mind (including an observation, evaluation, judgment, opinion).   It is merely reorganizing data.
Accordingly, the claim recites at least one abstract idea.

Claim 18:
One or more non-transitory, computer-readable media comprising computer- executable instructions that, when executed, cause at least one processor to perform actions comprising: 

receiving a first knowledge base, the first knowledge base comprising annotated data relating problem elements to target elements; 
receiving a medical data set; 
determining a co-occurrence of data elements in at least a subset of the medical data set; 
training a neural network model on the first knowledge base and the determined co-occurrence of data; 
scoring, using the trained neural network model and the determined co-occurrence of the data elements, data relations in the first knowledge base; and 
constructing, based on the scored data relations, a second knowledge base.

Examiner submits that the foregoing underlined limitations constitute:  a “mental process” because receiving data and scoring said data to construct a second knowledge base can performed in the human mind (including an observation, evaluation, judgment, opinion).  It is merely reorganizing data.
Accordingly, the claim recites at least one abstract idea.


Subject Matter Eligibility Criteria – Step 2A – Prong Two:
Regarding Prong Two of Step 2A of the Alice/Mayo test, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted at MPEP §$2106.04(1D(A)(2), it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception.  The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.” MPEP §2106.05(1(A).
In the present case, the additional limitations beyond the above-noted at least one abstract idea recited in the claim are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):
Claim 1:
a neural network
Claim 13:
A server
A processor
A memory
A server
Claim 18:
A non-transitory, computer-readable media comprising computer- executable instructions that, when executed, cause at least one processor to perform actions.

	Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole with the limitations reciting the at least one abstract idea, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole does not integrate the abstract idea into a practical application of the abstract idea. MPEP §2106.05(I)(A) and §2106.04(IID(A)(2).
The remaining dependent claim limitations not addressed above fail to integrate the abstract idea into a practical application as set forth below:
Claim 2: This claim recites further comprising processing the second knowledge base to generate at least one of a medical provider-based output, insurance based output, or a recipient based output, which is an abstract idea of concepts performed in the mind, including an observation, and methods of organizing human activity, such as personal behaviors.
Claim 3: This claim recites further comprising, using the second knowledge base to generate at least one list of patient problems and related medical elements, which is an abstract idea of concepts performed in the mind, including an observation, and methods of organizing human activity, such as personal behaviors.
Claims 4 and 17: These claims recite further comprising:  receiving a patient medical record; and reorganizing the patient medical record into a problem-oriented view using the at least one list., which is an abstract idea of concepts performed in the mind, including an observation, and methods of organizing human activity, such as personal behaviors.
Claim 5: This claim recites wherein determining the co-occurrence of the data elements comprises determining a normalized count of co-occurrences, which is an abstract idea of concepts performed in the mind, including an observation, and methods of organizing human activity, such as personal behaviors.
Claim 6: This claim recites wherein defining the second knowledge base comprises combining two or more knowledge based having different vocabularies, which is an abstract idea of concepts performed in the mind, including an observation, and methods of organizing human activity, such as personal behaviors.  
Claim 7: This claim recites wherein training the neural network model comprises training on negative examples in the first knowledge base, which is an abstract idea of concepts performed in the mind, including an observation, and methods of organizing human activity, such as personal behaviors.
Claim 8: This claim wherein determining the co-occurrence of the data elements comprises determining a count of occurrences within a time frame represented by the data elements in the medical data set, which is an abstract idea of concepts performed in the mind, including an observation, and methods of organizing human activity, such as personal behaviors.
Claims 9 and 14: These claims recite wherein the first knowledge base comprises annotated triples that include a problem, a target, and a relation between the problem and the target, which is an abstract idea of concepts performed in the mind, including an observation, and methods of organizing human activity, such as personal behaviors.
Claim 10: This claim recites wherein the target comprises at least one of a medication, a procedure, or a laboratory results, which is an abstract idea of concepts performed in the mind, including an observation, and methods of organizing human activity, such as personal behaviors.
Claims 11, 15, and 19: These claims recite further comprising: determining embeddings from the medical data set; and initializing the neural network model based on the embeddings., which is an abstract idea of concepts performed in the mind, including an observation, and methods of organizing human activity, such as personal behaviors.
Claim 12: This claim recites wherein determining embeddings further comprises: determining missing vocabulary in the embeddings; determining neighbors of the missing vocabulary the embeddings; calculating element-wise average value of the neighbors; and adding the missing vocabulary to the embeddings initialized with the calculated average value, which is an abstract idea of concepts performed in the mind, including an observation, and methods of organizing human activity, such as personal behaviors.
Claims 16: This claim recites wherein the at least one server computer is configured to: generate at least one list of patient problems and related medical elements using the second knowledge base, which is an abstract idea of concepts performed in the mind, including an observation, and methods of organizing human activity, such as personal behaviors.

Subject Matter Eligibility Criteria – Step 2B:
Regarding Step 2B of the Alice/Mayo test, representative independent claims do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for reasons the same as those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as determining the wellness categories of a person based on tested blood, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv); providing a credit offset for the deductible, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii)).
 	Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-12, 14-17 and 19-20, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, claims 2-12, 14-17 and 19-20, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii); claims 2-12, 14-17 and 19-20, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
	Therefore, whether taken individually or as an ordered combination, claims 1-20
are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Application Publication Number 2021/0233658, Van Assel, et al., hereinafter Van Assel.
8.	Regarding claim 1, Van Assel discloses a for completion of a knowledge base for organizing medical records, comprising: 
	receiving a first knowledge base, the first knowledge base comprising annotated data relating problem elements to target elements, (page 2, para. 48, the medical history may comprise a large amount of information, resulting in a large amount of data being transmitted to the user. The disclosed system solves this technical problem by filtering the medical history information based on relevance, to obtain a sub-set of the information);
	receiving a medical data set, (page 2, para. 37, determining a measure of relevance of a plurality of items of medical data to the user input, wherein the plurality of items of medical data are items of medical data for which information associated with the user is stored);
	determining a co-occurrence of data elements in at least a subset of the medical data set, (page 2, para. 48, The disclosed system solves this technical problem by filtering the medical history information based on relevance, to obtain a sub-set of the information. The sub-set of information comprises information determined to be relevant to the presenting symptom. By filtering the medical history information based on relevance, a sub-set of the medical history data is transmitted, whilst an accurate diagnosis may still be obtained);
training a neural network model on the first knowledge base and the determined co- occurrence of data, (page 25, para. 388, The method adopted to extract the pairs was to use co-occurrence matrices computed on the training dataset. The co-occurrence matrix represents the number of times one concept in the rows is reported for the same patient as one concept in the columns, in the EHR database);
scoring, using the trained neural network model and the determined co-occurrence of the data elements, data relations in the first knowledge base, (page 25, para. 388, By sampling the pairs using the co-occurrence matrices instead of randomly taking pairs of non-relevant concepts, the dataset is skewed toward a more balanced distribution of the relevance score); and
	constructing, based on the scored data relations, a second knowledge base, (page 25, para. 380, The first dataset comprised a set of manually annotated concept pairs and the second dataset comprised a set of manually annotated consultation histories. Both were built from data in the training dataset, and annotated by doctors.).
9.	Regarding claim 2, Van Assel discloses the method of claim 1 as described above.  Van Assel further discloses further comprising processing the second knowledge base to generate at least one of a medical provider-based output, insurance based output, or a recipient based output, (page 7, para. 141, The relevance module 201 obtains information regarding items of medical data associated with a user and stored in a clinical history 115. It determines a measure of relevance of the items, e.g. symptoms, risk factors and/or diseases, to one or more target items. It may then provide the relevant information as output).
10.	Regarding claim 3, Van Assel discloses the method of claim 1 as described above.  Van Assel further discloses further comprising, using the second knowledge base to generate at least one list of patient problems and related medical elements, (page 14, para. 239, An unwell patient inputs symptoms such as headache and short of breath. The system then asks a set of questions to the user to determine what could be their diagnosis, as described in relation to FIG. 5. During the flow of questions, additional information about the user, for example, they have a family history of cardiac problems and they used to smoke will be received. Then, the system will generate a set of one or more diagnostics, such as the patient might have angina or other cardiovascular disease and book an appointment with a GP).
11.	Regarding claim 4, Van Assel discloses the method of claims 1 and 3 as described above.  Van Assel further discloses further comprising:
	receiving a patient medical record, (page 14, pare. 239, The User Graph will process those notes to extract only the medical concepts and store them to the clinical history of the patient); and
	reorganizing the patient medical record into a problem-oriented view using the at least one list, (page 14, para. 242, it is much more likely that the concepts extracted by the relevance filter will make sense to the user as concepts to be asked about, as they will appear semantically related to their query. FIG. 2(d) illustrates how the relevant clinical history may be presented to the user).
12.	Regarding claim 5, Van Assel discloses the method of claim 1 as described above.  Van Assel further discloses wherein determining the co-occurrence of the data elements comprises determining a normalized count of co-occurrences, (page 25, para. 388, The method adopted to extract the pairs was to use co-occurrence matrices computed on the training dataset. The co-occurrence matrix represents the number of times one concept in the rows is reported for the same patient as one concept in the columns, in the EHR database). 
13.	Regarding claim 6, Van Assel discloses the method of claim 1 as described above.  Van Assel further discloses wherein defining the second knowledge base comprises combining two or more knowledge based having different vocabularies, (pages 13-14, para. 234, in order to combine the information from the clinical history and the user input, a set of rules are implemented to resolve any conflicts. The rules reflect the priority of the information source. For example, information from the clinical history that originates from a doctor is prioritised over information from the user. Information from the user is prioritised over information from the clinical history from any other source.).
14.	Regarding claim 7, Van Assel discloses the method of claim 1 as described above.  Van Assel further discloses wherein training the neural network model comprises training on negative examples in the first knowledge base, (page 18, para. 288, All such information used in their decision-making—both those that represent positive signals and those that represent negative signals—are therefore considered relevant to the goal. The information they seek to gather will give them the clearest sense of direction, either through positive signals (affirming the test hypothesis) or through negative signals (discounting “competitor” hypotheses).
15.	Regarding claim 8, Van Assel discloses the method of claim 1 as described above.  Van Assel further discloses wherein determining the co-occurrence of the data elements comprises determining a count of occurrences within a time frame represented by the data elements in the medical data set, (page 25,para. 388, The co-occurrence matrix represents the number of times one concept in the rows is reported for the same patient as one concept in the columns, in the EHR database. These matrices were stratified by age, sex and computed for different time windows. By sampling the pairs using the co-occurrence matrices instead of randomly taking pairs of non-relevant concepts, the dataset is skewed toward a more balanced distribution of the relevance score. The co-occurrence matrix for conditions occurring within a time window of one day was used).
16.	Regarding claim 9, Van Assel discloses the method of claim 1 as described above.  Van Assel further discloses wherein the first knowledge base comprises annotated triples that include a problem, a target, and a relation between the problem and the target, (page 5, para. 124, The Knowledge Base 150 may therefore be represented using triples, comprising subject, property and object, <Subject, Property, Object>, each of these mapping to a concept and an IRI. An example of one triple would be <Breast cancer, isA, Cancer>).
17.	Regarding claim 10, Van Assel discloses the method of claims 1 and 9 as described above.  Van Assel further discloses wherein the target comprises at least one of a medication, a procedure, or a laboratory results, (page 14, para. 239, The GP will give a diagnostic, write a prescription for some medication and write some notes about the appointment. The User Graph will process those notes to extract only the medical concepts and store them to the clinical history of the patient. All of the information recorded into the User Graph records are coded into concept mapping to the Knowledge Base (KB).).
18.	Regarding claim 11, Van Assel discloses the method of claim 1 as described above.  Van Assel further discloses further comprising: determining embeddings from the medical data set; and initializing the neural network model based on the embeddings, (page 7, para. 147, The embedding corresponding to the input symptom is retrieved from a stored set of embeddings. The embeddings are generated in a training stage. Example training methods in which the embeddings are generated are described below in relation to FIGS. 7 and 8. Once generated, they are stored and can then be retrieved by the relevance module 201 during operation. The embeddings may be stored in a common system with the relevance module 201, or may be stored in a separate system and retrieved from the separate system when needed. ).
19.	Regarding claim 12, Van Assel discloses the method of claims 1 and 11 as described above.  Van Assel further discloses wherein determining embeddings further comprises: determining missing vocabulary in the embeddings; determining neighbors of the missing vocabulary the embeddings; calculating element-wise average value of the neighbors; and adding the missing vocabulary to the embeddings initialized with the calculated average value, (page 19, para. 294, An example model using a word2vec type architecture comprises a single hidden layer network trained to give the probability of each concept to be in the neighbourhood (given a window size, which will be described later) of a given concept. The output probabilities relate to how likely it is to find each concept of the vocabulary near the input concept. For example, if you give the network the concept “fever”, the output probabilities are going to be higher for “headache”, than for unrelated concepts such as “diabetes”. The network learns the probabilities from the frequency with which each pair is represented in the corpus. And page 19, para. 300, In order to extend the dataset and the vocabulary, some of the sequences may be duplicated and one or more concepts replaced with an ancestor concept (e.g. parent concept) from the Knowledge Base in the duplicate sequence).
20.	Regarding claim 16, Van Assel discloses the system of claim 13 as described above.  Van Assel further discloses wherein the at least one server computer is configured to: generate at least one list of patient problems and related medical elements using the second knowledge base, (page 14, para. 242, it is much more likely that the concepts extracted by the relevance filter will make sense to the user as concepts to be asked about, as they will appear semantically related to their query. FIG. 2(d) illustrates how the relevant clinical history may be presented to the user). 
21.	Regarding claim 17, Van Assel discloses the system of claims 13 and 16 as described above.  Van Assel further discloses wherein the at least one server computer is configured to: receive a patient medical record; and reorganize the patient medical record into a problem-oriented view using the at least one list, (page 14, para. 242, it is much more likely that the concepts extracted by the relevance filter will make sense to the user as concepts to be asked about, as they will appear semantically related to their query. FIG. 2(d) illustrates how the relevant clinical history may be presented to the user). 
22.	Regarding claims 13-15, these claims are rejected for the same reasons as set forth above with regard to claims 1, 9, and 11. Van Assel further discloses at least one server computer comprising at least one processor and at least one memory, (page 6, para. 126, a computing system, comprising a processor and memory, or in two or more computing systems.).
23.	Regarding claims 18-20, these claims are rejected for the same reasons as set forth above with regard to claims 1, 11, 16, and 17.  Van Assel further discloses a non-transitory, computer-readable media comprising computer- executable instructions, (page 3, para. 102, a non-transitory computer readable storage medium).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A.	Assist Selection of Provider/Facility for Surgical Procedures Based on Frequency of Procedure, History of Complications, and Cost (US 20180211008 A1) teaches a data processing system comprising at least one processor and at least one memory. The at least one memory comprises instructions executed by the at least one processor to cause the at least one processor to implement a clinical decision support system. The clinical decision support system receives a set of input data about a plurality of patients. The clinical decision support system identifies a target patient within the plurality of patients seeking guidance for a surgical procedure that has been recommended by a physician. A cluster analysis component executing within the clinical decision support system determines a cluster of patients within the plurality of patents that are similar to the target patient based on the set of input data. The cluster analysis component groups the cluster of patients into a plurality of sub-clusters of patients each being associated with a different level of complications. The clinical decision support system generates a user interface providing an output of providers or facilities ranked by history of complications and cost based on the sub-clusters of patients and corresponding data in the set of input data.
B.	IDENTIFYING AND EXTRACTING STIMULUS-RESPONSE VARIABLES FROM ELECTRONIC HEALTH RECORDS (US 20190355470 A1) teaches that a plurality of events are extracted from a plurality of electronic health records associated with a first patient. The extracted plurality of events are analyzed to identify a plurality of stimulus events and a plurality of response events. An association between a first stimulus event and a first response event is determined. A stimulus-response (SR) variable is generated for the first patient based at least in part on the determined association, and the generated SR variable is integrated into one or more predictive cognitive models.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER A. MISIASZEK whose telephone number is (571)270-1362. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMBER A MISIASZEK/          Primary Examiner, Art Unit 3626